DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application; Restriction
Applicant’s election without traverse of Group I, Species 2 (Claims 1-3, 5 and 9) in the reply filed on 12/20/2021 is acknowledged.
Claim(s) 1-19 is/are pending.
Claim(s) 4, 6-8, and 10-19 is/are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim 9 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites inter alia “photogenerated free-carriers of the SWNT device are quantified…” As understood, this is claiming a product and a process in the same claim. This raises indefiniteness issues. The MPEP states:
II.    PRODUCT AND PROCESS IN THE SAME CLAIM

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017).

MPEP 2173.05(p) II. Here, the claim describes “photogenerated free-carriers,” which suggest some photogeneration process. The claim goes on to recite some manner of calculation, i.e. “quantified by an estimate…” Thus, there is apparently some separate process involved in calculating free-carriers that were photogenerated. This creates confusion as to when infringement occurs. For example, would Claim 9 not be infringed if the “optoelectronic system” is merely being sold or imported into the country (i.e. acts of infringement), but not used to photogenerate free-carriers, estimate free carriers, etc.? What infringes this claim?1 
	Claim 9 is separately indefinite for the relative terminology: “estimate” and “approximate.” 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


I. Claim(s) 1, 2, 3, and 5 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Deria, et al., Potentiometric, Electronic, and Transient Absorptive Spectroscopic Properteis of Oxidized Single-Walled Carbon Nanotubes Helically Wrapped by Ionic, Semiconducting Polymers in Aqueous and Organic Media, J. Am. Chem. Soc. 2014; 136: 14193 – 14199 with Supporting Information (hereinafter “Deria at __”). 

With respect to Claim 1, this claim recites in the preamble “[a]n optoelectronic system.” This is construed as not imparting any specific structure or composition. That said, Deria teaches “[o]ptoelectronic devices that exploit SWNTs.” (Deria at 14193, col. 1).  To the extent it somehow imparts some manner of property, etc. (no such concession is made), Deria teaches “optoelectronic properties of oxidized [(6,5) SWNTs].” (Deria at 14198, col. 1). 
Claim 1 further requires “a single walled carbon nanotube (SWNT) device.”  The term “device” is generic and interpreted as not imparting any additional structure. All that this limitation is understood as requiring is a single walled carbon nanotube. Deria teaches this. See e.g. (Deria at 14194, col. 1) (“CoMoCat SWNTs were obtained from Sigma-Aldrich…”). 
Claim 1 further requires “the SWNT comprising a carrier-doping density with optical conditions that control trion formation that respond via optical, electrical, or magnetic stimuli.” See e.g. (Deria at 14197, col. 2) (“nanotube hole polaron density chronicled herein”). Trion formation is taught. See Id. (“trion (bound hole-exiton) generation”)  and (Deria at 14198, col. 1) (“E∞ → Etrion transitions”). As understood, an electronic stimulus is taught. See e.g. (Deria at 14198, col. 2) (“electronically excited neutral (6,5) SWNTs”). 
As to Claim 2, Deria teaches hole-polaron. See e.g. (Deria at 14197, col. 2) (“nanotube hole polaron density chronicled herein”).
As to Claim 3, various hole-polaron densities are taught. (Deria at 14196, col. 2) (“hole
density of ∼0.36 h/nm.”). The “about” language in the claim is interpreted broadly. 
As to Claim 5, as understood, an electronic stimulus or response to an electrical input is taught. See e.g. (Deria at 14198, col. 2) (“electronically excited neutral (6,5) SWNTs”).

II. Claim(s) 1, 2, 3, and 5 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deria, et al., Potentiometric, Electronic, and Transient Absorptive Spectroscopic Properteis of Oxidized Single-Walled Carbon Nanotubes Helically Wrapped by Ionic, Semiconducting Polymers in Aqueous and Organic Media, J. Am. Chem. Soc. 2014; 136: 14193 – 14199 with Supporting Information (hereinafter “Deria at __”). 

The discussion of “Rejection I” above is incorporated herein by reference. 
To the extent Deria can be characterized as not teaching the “optical conditions that control trion formation that respond…” as claimed (no such concession is made), it is noted that the Office cannot reproduce the nanotubes of Deria and subject them to various stimuli and test the response. However, as understood, the same polymers are used to wrap the nanotubes. Compare (S. 7: [0089]) (S-PBN(b)-Ph5, [arylene]ethynylene) with (Deria at 14193, col. 2) (S-BPN(b)-Ph5, aryleneethynylene). No difference is seen. As the same nanotubes are taught, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

III. Claim(s) 1, 2, 3, and 5 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deria, et al., Potentiometric, Electronic, and Transient Absorptive Spectroscopic Properteis of Oxidized Single-Walled Carbon Nanotubes Helically Wrapped by Ionic, Semiconducting Polymers in Aqueous and Organic Media, J. Am. Chem. Soc. 2014; 136: 14193 – 14199 with Supporting Information (hereinafter “Deria at __”). 

The discussions accompanying “Rejections I-II” are incorporated herein by reference. 

As to Claim 3, to the extent Deria can be characterized as not teaching “about” the values recited, this difference does not impart patentability. Deria states:
experimentally accessible hole density in an oxidized semiconducting SWNT depends on the redox potential of the oxidant, the oxidant concentration, and the energy of the SWNT valence band

(Deria at 14196, col. 2). This is understood as a result-effective variable relationship, optimization of which does not impart patentability. MPEP 2144.05. Alternatively or additionally, the hole-polaron concentration is controllable by application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143, KSR.




Conclusion
Per MPEP practice, no prior art was applied to Claim 9. See MPEP 2173.06 II, which states “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is a relevant question in the examination context. "That which infringes, if later, would anticipate, if earlier" Peters v. Active Mfg. Co., 129 U.S. 530, 537 (1889).